231 N.W.2d 554 (1975)
Robert L. BOHNHOFF, Respondent,
v.
ALLAN ENGINEERING COMPANY, et al., Relators.
No. 45325.
Supreme Court of Minnesota.
June 27, 1975.
Fitch & Johnson and Raymond W. Fitch, Minneapolis, for relators.
Larry B. Leventhal, Minneapolis, for respondent.
Considered and decided by the court without oral argument.
PER CURIAM.
Relators seek review of an order of the Workmen's Compensation Commission vacating *555 an earlier award based upon a settlement. This issue is whether in so ordering, the commission abused its discretion. We hold that it did not.
By authority of Minn.St. 176.461 and 176.521, the commission may set aside an award based on a settlement for cause. We have held "cause" to include a substantial change in the employee's condition. Wollschlager v. Standard Const. Co., Minn., 220 N.W.2d 346 (1974); Mattson v. Abate, 279 Minn. 287, 156 N.W.2d 738 (1968). The basic underlying concern in a determination of cause sufficient to set aside an award is "to assure a compensation proportionate to the degree and duration of disability." Elsenpeter v. Potvin, 213 Minn. 129, 132, 5 N.W.2d 499, 501 (1942).
In the instant case the commission found that there was good cause for reopening the award in that the employee's medical condition had materially changed. We have examined the record and conclude that it reasonably supports this finding. We conclude that the commission did not abuse its discretion in vacating the award.
Respondent-employee is allowed $350 attorneys fees on this appeal.
Affirmed.